Exhibit 10.3

[grhp5ldvve53000001.jpg]WELLS FARGO BANK, NA

301 South College Street, 15th Floor

Charlotte, NC 28202

July 15, 2020

 

CBL & Associates Limited Partnership

c/o CBL & Associates Properties, Inc.

2030 Hamilton Place Blvd., Suite 500

Chattanooga, Tennessee 37421-6000

Attention: Chief Financial Officer

 

Re:

Extension of the Forbearance Termination Date; Modification of Specific Defaults

 

Ladies and Gentlemen:

Reference is made to (i) the Credit Agreement, dated January 30, 2019 (as
amended, restated, amended and restated, replaced, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among CBL &
ASSOCIATED LIMITED PARTNERSHIP, a Delaware limited partnership (“Borrower”), CBL
& ASSOCIATES PROPERTIES, INC., a Delaware corporation (“Parent”), the lenders
from time to time party thereto (the “Lenders”), and Wells Fargo Bank, National
Association, as administrative agent (“Administrative Agent”) for itself and for
the benefit of the Lenders, and (ii) that certain Forbearance Agreement, dated
June 30, 2020 (the “Existing Forbearance Agreement”), between Borrower and
Administrative Agent, on behalf of the Lenders.  Capitalized terms used herein
and not otherwise defined shall have the meaning given to such terms in the
Credit Agreement or the Existing Forbearance Agreement, as applicable.  

Obligors have requested that Administrative Agent and Lenders modify the
Forbearance Agreement, and Administrative Agent and Lenders are willing to do
so, subject to the terms and conditions set forth in this letter agreement (the
“Amendment” and the Existing Forbearance Agreement after giving effect to this
Amendment, the “Forbearance Agreement”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Administrative Agent and Obligors hereby agree
as follows:

1.In order to acknowledge the expiration of the cure period under the Indenture
with respect to the June 15th Interest Payment, the following modifications are
made to the Forbearance Agreement:

(a)Section 1(a)(i) and Section 1(a)(ii) of the Forbearance Agreement are hereby
restated as follows:

 



“(i)Pursuant to those certain Reservation of Rights letters sent by
Administrative Agent to Borrower on each of May 26, 2020,

 

--------------------------------------------------------------------------------

CBL & Associates Limited Partnership

Page

 

 

June 2, 2020, and June 16, 2020, Administrative Agent and Lenders have stated
that Borrower is in default under the Loan Documents due to certain Events of
Default identified therein (collectively, the “Original Specified
Defaults”).  Borrower has reserved and continues to reserve its right to dispute
the Original Specified Defaults.  In addition, as a result of Borrower’s failure
to make the interest payment due on June 1, 2020 (the “June 1st Interest
Payment”) with respect to the Senior Notes issued pursuant to the Indenture (as
required pursuant to the Indenture), the failure to make the interest payment
due on June 15, 2020 (the “June 15th Interest Payment”) with respect to the
Senior Notes, and as a default in the payment of interest on any series of
Senior Notes after the same has become due and payable, constitutes a Default
under the Indenture, a Default and, with respect to the June 1st Interest
Payment and the June 15th Interest Payment, an Event of Default now exist
pursuant to Section 11.1(d)(iv) of the Credit Agreement (the “Cross Defaults”
and together with the Original Specified Defaults, collectively, the “Specified
Defaults”).

 



(ii)Each of the Obligors acknowledge (A) receipt of notice of each of the
Specified Defaults and that the Cross Defaults exist and are continuing and
constitute a Default and, with respect to the June 1st Interest Payment and the
June 15th Interest Payment, an Event of Default, (B) that while the Borrower
disputes whether the Specified Defaults exist, none of the Specified Defaults
have been waived or excused by Administrative Agent or Lenders at any time or in
any manner, and (C) that there are no claims, demands, offsets or defenses at
law or in equity that would defeat or diminish Administrative Agent’s or
Lenders’ present and unconditional right to collect the indebtedness evidenced
by the Loan Documents, and to proceed to enforce the rights and remedies
available to Administrative Agent and Lenders as provided in the Loan Documents”

(b)Section 3(c) of the Forbearance agreement is restated as follows:

 



“(c)the making by Parent, Borrower or any of their respective direct or indirect
Subsidiaries of all or any portion of the interest payments due with respect to
the Senior Notes due on June 1, 2020, June 15, 2020, July 15, 2020 or the making
of any other payment (including, without limitation, by way of repurchase,
exchange, discharge, defeasance or otherwise) by Parent, Borrower or any of
their respective direct or indirect Subsidiaries with respect to the Senior
Notes; or”

(c)The proviso in the penultimate sentence of the final paragraph of Section 3
of the Forbearance Agreement is restated as follows:

“provided, however, to the extent that an Event of Default under the Indenture
arising solely from the nonpayment of the June 1st Interest Payment and the
June 15th Interest Payment is waived by the applicable Senior Noteholders, in

 

--------------------------------------------------------------------------------

CBL & Associates Limited Partnership

Page

 

accordance with the Indenture on or before the Forbearance Termination Date or
the payment of the June 1st Interest Payment and the June 15th Interest Payment
is made, and as a result of which the Senior Notes cannot be accelerated in
accordance with the terms of the Indenture, then any Cross Default arising
solely from the nonpayment of the June 1st Interest Payment and the June 15th
Interest Payment shall also be waived under the Credit Agreement.”

2.The date and time set forth in Section 3(a) of the Forbearance Agreement is
hereby amended to be “11:59 p.m. (Eastern Daylight Time) on July 22, 2020”;

3.On or prior to the date of this Amendment and as a condition to its
effectiveness, Obligors shall have paid to Jones Day all legal fees
incurred-to-date and for which an invoice has been provided prior to the
execution of this Amendment as provided for in that certain fee reimbursement
letter dated May 19, 2020;

4.On or prior to the date of this Amendment and as a condition to its
effectiveness, Borrower shall deliver to Administrative Agent a fully executed
copy of forbearance agreement by and among Obligors and a majority of Senior
Noteholders holding the 5.250% Senior Notes Due December 1, 2023 in the original
principal amount of $450,000,000 and a majority of Senior Noteholders holding
the 5.95% Senior Notes Due December 15, 2026 in the original principal amount of
$625,000,000, which forbearance agreement (a) shall have a scheduled expiration
date not earlier than 11:59 p.m. (Eastern Daylight Time) on July 22, 2020, (b)
shall not include or be contingent upon the delivery of any collateral or
payments on, or otherwise in respect of, the Senior Notes, including, without
limitation, any forbearance or other fee arising under such agreement, and (c)
shall otherwise be in form and substance acceptable to Requisite Lenders;

5.On or prior to 5:00 p.m. eastern time on Friday, July 17, 2020, Obligors shall
deliver a written proposal documenting the Obligors proposed key terms for a
restructuring of the Credit Agreement Indebtedness and Bond Indebtedness, which
proposal must detail, at a minimum, (a) the Obligors’ proposals regarding the
granting of additional collateral (to be specified by property location) to
Administrative Agent, for the benefit of the Lenders, and any collateral (to be
specified by property location) proposed to be granted to support Bond
Indebtedness, (b) the proposed amount of Bond Indebtedness, the interest rate
and other economic terms thereon, as well as the proposed percentage of
equitization of Bond Indebtedness, (c) the proposed percentage of equity to be
given to existing management or existing equity holders (including through any
“MIP”), and (d) the amount of any cash payments proposing to be made to the
Lenders or the Bond Indebtedness (the “Key Terms Termsheet”), and any failure to
deliver such Key Terms Termheet when and as required hereunder shall constitute
a Forbearance Default; and

6.Obligors will facilitate an all advisor call (and such calls shall occur) to
discuss the Key Terms Termsheet on Saturday, July 18th amongst the Obligors’
counsel and advisors,  Administrative Agent’s counsel and advisors, and
Bondholders’ counsel and advisors, and on daily basis thereafter to the extent
requested by Administrative Agent, and any failure to do either of the foregoing
shall constitute a Forbearance Default.

 

--------------------------------------------------------------------------------

CBL & Associates Limited Partnership

Page

 

To facilitate execution, this Amendment may be executed in as many counterparts
as may be convenient or required. The words “execution,” “signed,” “signature,”
and words of like import in this Amendment shall include images of manually
executed signatures transmitted by facsimile or other electronic format
(including, without limitation, “pdf”, “tif” or “jpg”) and other electronic
signatures (including, without limitation, DocuSign and AdobeSign).  The use of
electronic signatures and electronic records (including, without limitation, any
contract or other record created, generated, sent, communicated, received, or
stored by electronic means) shall be of the same legal effect, validity and
enforceability as a manually executed signature or use of a paper-based
record-keeping system to the fullest extent permitted by applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act and any other
applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act or the Uniform Commercial Code.  Each party
hereto hereby waives any defenses to the enforcement of the terms of this
Agreement based on the form of its signature, and hereby agrees that such
electronically transmitted or signed signatures shall be conclusive proof,
admissible in judicial proceedings, of such party’s execution of this Amendment.
Even though the parties agree that electronic signatures are legally enforceable
and intended to be effective for all purposes, the signing parties agree if
requested by Administrative Agent in its sole discretion to promptly deliver to
Administrative Agent the requested original document bearing an original manual
signature, to the extent required or advisable to be delivered in connection
with any program made available to Administrative Agent or any of its affiliates
by the Federal Reserve, U.S. Treasury Department or any other federal or state
regulatory body.

As of the date of this Amendment, but without limiting the limited reservation
of rights in Section 25(a) of the Forbearance Agreement, Obligors, to the
fullest extent permitted by law, each hereby releases, and forever discharges
Administrative Agent, each Lender and each of its or their respective trustees,
officers, directors, participants, beneficiaries, agents, attorneys, affiliates
and employees, and the successors and assigns of the foregoing (collectively,
the “Released Parties”), from any and all claims, actions, causes of action,
suits, defenses, set-offs against the Obligations, and liabilities of any kind
or character whatsoever, known or unknown, contingent or matured, suspected or
unsuspected, anticipated or unanticipated, liquidated or unliquidated, claimed
or unclaimed, in contract or in tort, at law or in equity, or otherwise,
including, without limitation, claims or defenses relating to allegations of
fraud, duress, bad faith and usury, which relate, in whole or in part, directly
or indirectly, to: (A) the Facility; (B) the Loan Documents; (C) the
Obligations; (D) the Collateral; or (E) the Forbearance Agreement, including,
without limitation, the negotiation, execution, performance or enforcement of
the Loan Documents and this Agreement, any claims, causes of action or defenses
based on the negligence of any of the Released Parties or on any “lender
liability” theories of, among others, bad faith, unfair dealing, duress,
coercion, control, misrepresentation, omissions, misconduct, overreaching,
unconscionability, disparate bargaining position, reliance, equitable
subordination, fraud, or otherwise, and any claim based upon fraud, duress,
illegality or usury (collectively, the “Released Claims”), in each case other
than in connection with the gross negligence or willful misconduct of any
Released Party.  No Obligor shall intentionally, willfully or knowingly
commence, join in, prosecute, or participate in any suit or other proceeding in
a position which is adverse to any of the Released Parties, arising directly or
indirectly from any of the Released Claims.  The Released Claims include, but
are not

 

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

limited to, any and all unknown, unanticipated, unsuspected or misunderstood
claims and defenses, all of which are released by the provisions hereof in favor
of the Released Parties.

Obligors each acknowledges and agrees that it has no defenses, counterclaims,
offsets, cross-complaints, causes of action, rights, claims or demands of any
kind or nature whatsoever, including, without limitation, any usury or lender
liability claims or defenses, arising out of the Facility or the Loan Documents
or the Forbearance Agreement, that can be asserted either to reduce or eliminate
all or any part of any of Obligor’s liability to Administrative Agent and
Lenders under the Loan Documents, or to seek affirmative relief or damages of
any kind or nature from Administrative Agent or Lenders, for or in connection
with the Facility or any of the Loan Documents.  Each of Obligors further
acknowledges that, to the extent that any such claim does in fact exist, it is
being fully, finally and irrevocably released by them as provided in this
Amendment.

Each of Obligors hereby waives the provisions of any applicable laws restricting
the release of claims which the releasing parties do not know or suspect to
exist at the time of release, which, if known, would have materially affected
the decision to agree to these releases.  Accordingly, each of Obligors hereby
agrees, represents and warrants to Administrative Agent and each Lender that it
understands and acknowledges that factual matters now unknown may have given or
may hereafter give rise to causes of action, claims, demands, debts,
controversies, damages, costs, losses and expenses which are presently unknown,
unanticipated and unsuspected, and each of Obligors further agrees, represents
and warrants that the releases provided herein have been negotiated and agreed
upon, and in light of, that realization and that Obligors nevertheless hereby
intend to release, discharge and acquit the parties set forth hereinabove from
any such unknown causes of action, claims, demands, debts, controversies,
damages, costs, losses and expenses which are in any manner set forth in or
related to the Released Claims and all dealings in connection therewith.  In
making the releases set forth in this Amendment, each of Obligors acknowledges
that it has not relied upon any representation of any kind made by any Released
Party. It is understood and agreed by Released Parties that the acceptance of
delivery of the releases set forth in this Amendment shall not be deemed or
construed as an admission of liability by any of the Released Parties and
Administrative Agent, on behalf of itself and the other Released Parties, hereby
expressly denies liability of any nature whatsoever arising from or related to
the subject of such releases.

The substantive laws of the State of New York shall govern the construction of
this Amendment and the rights and remedies of the parties hereto.

Section 13.5 and Section 13.13 of the Credit Agreement are hereby incorporated
into this Amendment by this reference as if set forth in full herein.

Nothing in this letter shall alter of affect any provision, condition, or
covenant contained in any of the Loan Documents or affect or impair any rights,
powers, or remedies of Administrative Agent or any Lender, or shall modify or
amend any provisions of the Forbearance Agreement, other than as expressly set
forth above.  The provisions of the Loan Documents and the Forbearance Agreement
shall continue in full force and effect.

(SIGNATURES ON FOLLOWING PAGE)

 

Signature Page – CBL Amendment to the Forbearance Agreement

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the day and year first above written.

 

 

 

“BORROWER”

 

CBL & Associates Limited Partnership,

a Delaware limited partnership

 

By: CBL Holdings I, Inc.,

Its sole general partner

 

By:/s/ Farzana Khaleel

    Name:Farzana Khaleel

    Title:Executive Vice President and Chief Financial Officer

 

 

“PARENT”

 

CBL & Associates Properties, Inc.,

a Delaware corporation

 

By:/s/ Farzana Khaleel

Name:Farzana Khaleel

Title:Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

[Signature Pages Continue on Following Page]

 

 




Signature Page – CBL Amendment to the Forbearance Agreement

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

“ADMINISTRATIVE AGENT”

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

a national banking association,

as Administrative Agent

 

By:/s/ Joel Bartis______________________

Name:Joel Bartis

Title:Senior Vice President

 

 

 

 

 

 

 

 

[Signature Pages Continue on Following Page]

 




Signature Page – CBL Amendment to the Forbearance Agreement

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

“SUBSIDIARY GUARANTORS”

 

CBL/Imperial Valley GP, LLC

CBL/Kirkwood Mall, LLC

CBL/Madison I, LLC

CBL/Richland G.P., LLC

CBL/Sunrise GP, LLC

Cherryvale Mall, LLC

Hixson Mall, LLC

Imperial Valley Mall GP, LLC

JG Winston-Salem, LLC

Kirkwood Mall Acquisition LLC

Kirkwood Mall Mezz LLC

Layton Hills Mall CMBS, LLC

Madison/East Towne, LLC

Madison/West Towne, LLC

Madison Joint Venture, LLC

Mayfaire GP, LLC

MDN/Laredo GP, LLC

Mortgage Holdings, LLC

Multi-GP Holdings, LLC

Pearland Ground, LLC

Pearland Town Center GP, LLC

 

By:

CBL & Associates Limited Partnership, as the chief manager of each of the above
listed limited liability companies

 

 

By:

CBL Holdings I, Inc., its general partner

 

By:/s/ Farzana Khaleel

Name:Farzana Khaleel

Title:Executive Vice President and Chief Financial Officer

 

Frontier Mall Associates Limited Partnership

Turtle Creek Limited Partnership

 

By:

CBL & Associates Limited Partnership, as the general partner of each of the
above listed limited partnerships

 

 

By:

CBL Holdings I, Inc., its general partner

 

 



By:/s/ Farzana Khaleel

 



Name:Farzana Khaleel

Title:Executive Vice President and Chief Financial Officer

 

 

[Signature Pages Continue on Following Page]

 

 

Signature Page – CBL Amendment to the Forbearance Agreement

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

POM-College Station, LLC

 

By:

CBL & Associates Limited Partnership, its managing member

 

 

By:

CBL Holdings I, Inc., its general partner

 

 



By:/s/ Farzana Khaleel

 



Name:Farzana Khaleel

Title:Executive Vice President and Chief Financial Officer

 

CBL RM-Waco, LLC

 

By:  

CBL/Richland G.P., LLC, its managing member

 

 

By:

CBL & Associates Limited Partnership, as the chief manager of the managing
member of the above listed limited liability company

 

 

By:

CBL Holdings I, Inc., its general partner

 

 



By:/s/ Farzana Khaleel

 



Name:Farzana Khaleel

 



Title:Executive Vice President and Chief Financial Officer

 

Arbor Place Limited Partnership

 

By:

Multi-Holdings GP, LLC, its general partner

 

Imperial Valley Mall II, L.P.

 

By:  

Imperial Valley Mall GP, LLC, its general partner

 

Imperial Valley Mall, L.P.

 

By:  

CBL/Imperial Valley GP, LLC, its general partner

 

Mayfaire Town Center, LP

 

By:

Mayfaire GP, LLC, its general partner

 

Pearland Town Center Limited Partnership

 

By:

Pearland Town Center GP, LLC, its general partner

 

 

By:

CBL & Associates Limited Partnership, as the chief manager of the general
partner of each of the above listed limited partnerships

 

 

By:

CBL Holdings I, Inc., its general partner

 

 



By:/s/ Farzana Khaleel

 



Name:Farzana Khaleel

 



Title:Executive Vice President and Chief Financial Officer

Signature Page – CBL Amendment to the Forbearance Agreement

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

CBL SM-Brownsville, LLC

 

 

By:  

CBL/Sunrise GP, LLC, its chief manager

 

Mall Del Norte, LLC

 

 

By:  

MDN/Laredo GP, LLC, its chief manager

 

 

By:

CBL & Associates Limited Partnership, as the chief manager of the chief manager
of each of the above listed limited liability companies

 

 

By:

CBL Holdings I, Inc., its general partner

 

 



By:/s/ Farzana Khaleel

 



Name:Farzana Khaleel

 



Title:Executive Vice President and Chief Financial Officer

 

CBL/Westmoreland I, LLC

CBL/Westmoreland II, LLC

 

 

By:  

CW Joint Venture, LLC, as the chief manager of each of the above listed limited
liability companies

 

 

By:

CBL & Associates Limited Partnership, as the manager of the chief manager of
each of the above listed limited liability companies

 

 

By:

CBL Holdings I, Inc., its general partner

 

 



By:/s/ Farzana Khaleel

 



Name:Farzana Khaleel

 



Title:Executive Vice President and Chief Financial Officer

 

CBL/Westmoreland, L.P.

By:

CBL/Westmoreland I, LLC, its general partner

 

 

By:

CW Joint Venture, LLC, its chief manager

 

 

By:

CBL & Associates Limited Partnership, as manager of the chief manager of the
general partner of the above listed limited partnership

 

 

By:

CBL Holdings I, Inc., its general partner

 

 



By:/s/ Farzana Khaleel

 

    

Name:Farzana Khaleel

 



Title:Executive Vice President and Chief Financial Officer

 

[Signature Pages Continue on Following Page]

 

Signature Page – CBL Amendment to the Forbearance Agreement

--------------------------------------------------------------------------------

Exhibit 10.3

 

CW Joint Venture, LLC

 

By:

CBL & Associates Limited Partnership, its manager

 

 

By:

CBL Holdings I, Inc., its general partner

 

 



By:/s/ Farzana Khaleel

 

    

Name:Farzana Khaleel

 



Title:Executive Vice President and Chief Financial Officer

 

 

 

 

[Remainder of Page Intentionally Left Blank; Signature Pages Continue on
Following Page]

 

 

--------------------------------------------------------------------------------

 

 

“PLEDGORS”

 

CBL & Associates Limited Partnership

 

By: CBL Holdings I, Inc., its general partner

 

By:/s/ Farzana Khaleel

Name:Farzana Khaleel

Title:Executive Vice President and Chief Financial Officer

 

Madison Joint Venture, LLC

Mortgage Holdings, LLC

 

By:

CBL & Associates Limited Partnership, as chief manager of each of Madison Joint
Venture, LLC and Mortgage Holdings, LLC

 

By:CBL Holdings I, Inc., its general partner

 

 

By:

/s/ Farzana Khaleel

 

Name:

Farzana Khaleel

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

[End of Signature Pages]